Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2475
                      Lower Tribunal No. F18-6687D
                          ________________


                         Alexis Vila Perdomo,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Miguel M.
de la O, Judge.

      Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before EMAS, LOGUE and BOKOR, JJ.

     PER CURIAM.
      Alexis Vila Perdomo appeals the trial court’s denial of his motion for

judgment of acquittal following the close of evidence in a jury trial. Perdomo

was convicted of conspiracy to commit kidnapping or murder, or both, and

sentenced to fifteen years in prison for his involvement in a kidnapping plot

that culminated in the brutal murder of Camilo Salazar.

      When ruling on a motion for judgment of acquittal, the trial court must

determine whether the evidence adduced at trial, when viewed in a light

most favorable to the State, would allow a rational trier of fact to find “the

existence of the elements of the crime beyond a reasonable doubt.” Bush

v. State, 295 So. 3d 179, 201 (Fla. 2020). “Generally, a conviction that is

supported by competent substantial evidence will be affirmed.” Baxter v.

State, 318 So. 3d 601, 603 (Fla. 3d DCA 2021), review denied, SC21-335,

2021 WL 3073278 (Fla. July 20, 2021).

      To prove a criminal conspiracy, the State was required to show

beyond a reasonable doubt that Perdomo agreed, conspired, combined, or

confederated with another person or persons to commit an offense. See §

777.04(3), Fla. Stat. (2011). Perdomo asserts that there was no competent

substantial evidence of a preexisting agreement to kidnap the victim. We

disagree. The State presented testimony from a co-conspirator that

evidenced Perdomo was involved in recruiting participants for the


                                      2
conspiracy. That testimony, together with the State’s cell phone records

and other exhibits and testimony presented at trial, constitute the requisite

competent substantial evidence for the jury to find that Perdomo entered

into an agreement to kidnap or murder, or both, Camilo Salazar.

     Because there was competent substantial evidence adduced at trial

to support the trial court’s denial of Perdomo’s motion for judgment of

acquittal, we affirm his conviction and sentence.

     Affirmed.




                                      3